 Case 1:19-cv-00223-RBJ Document 17 Filed 04/27/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 Civil Action No. 19-cv-00223-RBJ


 UNITED STATES OF AMERICA,

              Plaintiff,

 v.

1.     ALL FUNDS HELD IN PARTNER CREDIT UNION BANK ACCOUNT #124802-
       80, IN THE NAME OF 134136 YUMA HOLDINGS, LLC;
2.     ALL FUNDS HELD IN PARTNER COLORADO CREDIT UNION BANK
       ACCOUNT #124899-80, IN THE NAME OF ACOMA PROPERTY PARTNERS,
       LLC;
3.     ALL FUNDS HELD IN PARTNER COLORADO CREDIT UNION BANK
       ACCOUNT #124902-80, IN THE NAME OF TEJON PROPERTY PARTNERS,
       LLC;
4.     ALL FUNDS HELD IN PARTNER COLORADO CREDIT UNION BANK
       ACCOUNT #114926-80, IN THE NAME OF AJS HOLDINGS LLC;
5.     ALL FUNDS HELD IN PARTNER COLORADO CREDIT UNION BANK
       ACCOUNT #127688-80, IN THE NAME OF AJS CA MGMT LLC;
6.     ALL FUNDS HELD IN PARTNER COLORADO CREDIT UNION BANK
       ACCOUNT #115797-01, IN THE NAME OF CHRISTIAN JOHNSON;
7.     ALL FUNDS HELD IN PARTNER COLORADO CREDIT UNION BANK
       ACCOUNT #115797-80, IN THE NAME OF CHRISTIAN JOHNSON;
8.     ALL FUNDS HELD IN PARTNER COLORADO CREDIT UNION BANK
       ACCOUNT #115591-80, IN THE NAME OF 4400 HOLDINGS, LLC;
9.     $51,966.00 IN U.S. CURRENCY LOCATED AT 1475 S. ACOMA STREET,
       DENVER, CO;
10.    $18,162.73 IN U.S. CURRENCY LOCATED AT 2647 WEST 38TH AVENUE,
       DENVER, CO;
11.    $25,189.10 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF 2647 WEST 38th AVENUE, DENVER, CO;
12.    $14,215.01 IN U.S. CURRENCY LOCATED AT 5100 WEST 38TH AVENUE,
       DENVER, CO;
13.    $25,944.52 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF 5100 WEST 38th AVENUE, DENVER, CO;
14.    $51,524.96 IN U.S. CURRENCY LOCATED AT 4400 EAST EVANS AVENUE,
       DENVER, CO;
15.    $75,783.97 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD

                                        1
 Case 1:19-cv-00223-RBJ Document 17 Filed 04/27/20 USDC Colorado Page 2 of 6




       ON BEHALF OF 4400 EAST EVANS AVENUE, DENVER, CO;
16.    $14,627.81 IN U.S. CURRENCY LOCATED AT 2609 WALNUT STREET,
       DENVER, CO;
17.    $25,540.73 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF 2609 WALNUT STREET, DENVER, CO;
18.    $10,798.01 IN U.S. CURRENCY LOCATED AT 4125 NORTH ELATI STREET,
       DENVER, CO;
19.    $14,863.91 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF 4125 NORTH ELATI STREET, DENVER, CO;
20.    $14,065.76 IN U.S. CURRENCY LOCATED AT 7200 EAST SMITH ROAD,
       DENVER, CO;
21.    $20,040.51 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF 7200 EAST SMITH ROAD, DENVER, CO;
22.    $22,064.00 IN U.S. CURRENCY LOCATED AT 15200 EAST 6TH AVENUE,
       DENVER, CO;
23.    $38.306.91 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF 15200 EAST 6th AVENUE, DENVER, CO;
24.    $30,356.29 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF 9462 FEDERAL BOULEVARD, DENVER, CO;
25.    $13,682.10 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF 468 SOUTH FEDERAL, DENVER, CO;
26.    $47,464.92 IN U.S. CURRENCY SEIZED FROM BLUE LINE, THAT WAS HELD
       ON BEHALF OF TEJON PROPERY PARTNERS;

                 Defendants.
 ______________________________________________________________________

                      FINAL ORDER OF FORFEITURE
 ______________________________________________________________________

       THIS MATTER comes before the Court on the United States= Motion for Final

 Order of Forfeiture, the Court having reviewed said Motion FINDS that:

       1.     The United States commenced this civil forfeiture action, pursuant to 21

 U.S.C. § 881, 18 U.S.C. § 981(a)(1)(A). (Doc. 1);

       2.     The facts and verifications as set forth in the Verified Complaint provide

 probable cause and an ample basis by a preponderance of the evidence for a final

 judgment and order of forfeiture as to the defendant assets;


                                            2
Case 1:19-cv-00223-RBJ Document 17 Filed 04/27/20 USDC Colorado Page 3 of 6




         3.      All known interested parties have been provided an opportunity to respond

and that publication has been effected as required by Rule G(4) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. (Docs. 9, 13, 14,

and 15);

         4.      Pursuant to the parties settlement agreements, the United States shall

remit:

              a. $29,174.70 of defendant All Funds Held in Partner Colorado Credit Union

                 Bank Account #114926-80, in the Name of AJS Holdings LLC to PCCU;

                 and

              b. $425,000.00 of defendant All Funds Held in Partner Colorado Credit Union

                 Bank Account #114926-80, in the Name of AJS Holdings to the Receiver.

         5.      All other assets are to be forfeited to the United States, including all

remaining funds held in Partner Colorado Credit Union Bank account #114926-80, in

the name of AJS Holdings LLC, totaling approximately $1,660,747.42.

         6.      No other claims to the defendant assets have been filed;

         IT IS THEREFORE ORDERED that:

         1.      The United States shall have full and legal title to the following defendant

assets and may dispose of the assets in accordance with law and in accordance with

the terms and provisions of the parties’ Settlement Agreements:

                    a. All funds held in Partner Colorado Credit Union Bank account
                       #124802-80, in the name of 134136 Yuma Holdings, LLC;

                    b. All funds held in Partner Colorado Credit Union Bank account
                       #124899-80, in the name of Acoma Property Partners, LLC;


                                                3
Case 1:19-cv-00223-RBJ Document 17 Filed 04/27/20 USDC Colorado Page 4 of 6




              c. All funds held in Partner Colorado Credit Union Bank account
                 #124902-80, in the name of Tejon Property Partners, LLC;

              d. All remaining funds held in Partner Colorado Credit Union Bank
                 account #114926-80, in the name of AJS Holdings LLC, totaling
                 approximately $1,660,747.42;

              e. All funds held in Partner Colorado Credit Union Bank account
                 #127688-80, in the name of AJS CA MGMT LLC;

              f. All funds held in Partner Colorado Credit Union Bank account
                 #115797-01, in the name of Christian Johnson;

              g. All funds held in Partner Colorado Credit Union Bank account
                 #115797-80, in the name of Christian Johnson;

              h. All funds held in partner Colorado Credit Union Bank account
                 #115591-80, in the name of 4400 Holdings, LLC;

              i.   $51,966.00 in U.S. currency located at 1475 S. Acoma Street,
                   Denver, CO;

              j.   $18,162.73 in U.S. currency located at 2647 West 38th Avenue,
                   Denver, CO;

              k. $25,189.10 in U.S. currency seized from Blue Line, that was held
                 on behalf of 2647 West 38th Avenue, Denver, CO;

              l.   $14,215.01 in U.S. currency located at 5100 west 38th avenue,
                   Denver, CO;

              m. $25,944.52 in U.S. currency seized from Blue Line, that was held
                 on behalf of 5100 West 38th Avenue, Denver, CO;

              n. $51,524.96 in U.S. currency located at 4400 East Evans Avenue,
                 Denver, CO;

              o. $75,783.97 in U.S. currency seized from Blue Line, that was held
                 on behalf of 4400 East Evans Avenue, Denver, CO;

              p. $14,627.81 in U.S. currency located at 2609 Walnut Street, Denver,
                 CO;



                                         4
Case 1:19-cv-00223-RBJ Document 17 Filed 04/27/20 USDC Colorado Page 5 of 6




                q. $25,540.73 in U.S. currency seized from Blue Line, that was held
                   on behalf of 2609 Walnut Street, Denver, CO;

                r. $10,798.01 in U.S. currency located at 4125 North Elati Street,
                   Denver, CO;

                s. $14,863.91 in U.S. currency seized from Blue Line, that was held
                   on behalf of 4125 North Elati Street, Denver, CO;

                t. $14,065.76 in U.S. currency located at 7200 East Smith Road,
                   Denver, CO;

                u. $20,040.51 in U.S. currency seized from Blue Line, that was held
                   on behalf of 7200 East Smith Road, Denver, CO;

                v. $22,064.00 in U.S. currency located at 15200 east 6th Avenue,
                   Denver, CO;

                w. $38.306.91 in U.S. currency seized from Blue Line, that was held
                   on behalf of 15200 East 6th Avenue, Denver, CO;

                x. $30,356.29 in U.S. currency seized from Blue Line, that was held
                   on behalf of 9462 Federal Boulevard, Denver, CO;

                y. $13,682.10 in U.S. currency seized from Blue Line, that was held
                   on behalf of 468 South Federal, Denver, CO; and

                z. $47,464.92 in U.S. currency seized from Blue Line, that was held
                   on behalf of Tejon Property Partners.

      2.     The Clerk of the Court is directed to enter Judgment; and

      3.     A Certificate of Reasonable Cause, which this Order constitutes, is

granted as to the defendant asset, pursuant to 28 U.S.C. ' 2465.




                                           5
Case 1:19-cv-00223-RBJ Document 17 Filed 04/27/20 USDC Colorado Page 6 of 6




     SO ORDERED this 27th day of April, 2020.

                                          BY THE COURT:




                                          __________________________
                                          R. BROOKE JACKSON
                                          United States District Court Judge




                                      6
